Hill, J.
The ordinance set out in the statement of facts is not void for the reasons assigned, that it is an unlawful exercise of the police power and “an undue and unwarranted and unjustifiable regulation of and interference with the business of petitioners.” Nor is the classification *122unfair and unreasonable as alleged. Shurman v. Atlanta, 148 &a. 4 (7), 13 (95 S. E. 698). The judge did not err in refusing the temporary injunction. Judgment affirmed.
No. 4365.
October 16, 1924.

All the Justices concur.

Key, McClelland & McClelland, for plaintiffs.
J. L. Mayson and J. M. Wood, for defendant.